Case 1:20-cr-00056-DDD Document 1-1 Filed 02/20/20 USDC Colorado Page 1 of 1




 DEFENDANT:          Eric Brandt

 AGE/YOB:            1971 / AGE 48

 COMPLAINT           ______ Yes       ___x____ No
 FILED?
                     If Yes, MAGISTRATE CASE NUMBER_____________

 HAS DEFENDANT BEEN ARRESTED ON COMPLAINT?                    __ Yes     _x_ No
   If No, a new warrant is required

 OFFENSE(S):         Count One: 18 U.S.C. § 875(c)

 LOCATION OF         Colorado
 OFFENSE:

 PENALTY:            Count One: NMT 5 years’ imprisonment; NMT $250,000 fine; NMT
                     3 years SR; $100 SA

 AGENT:              Task Force Officer Jeffrey Hirsch
                     FBI

 AUTHORIZED          Julia Martinez
 BY:                 Assistant U.S. Attorney


ESTIMATED TIME OF TRIAL:

 x   five days or less; ___ over five days

THE GOVERNMENT

 x will seek detention in this case based on 18 U.S.C. § 3142(f)(2)

The statutory presumption of detention is not applicable to this defendant.

OCDETF CASE:            Yes X No
